Citation Nr: 0935970	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction was subsequently transferred to the RO in 
Huntington, West Virginia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim for entitlement to 
service connection for PTSD is decided.

The record contains VA outpatient treatment records that 
indicate that the Veteran was diagnosed with PTSD in November 
2005.  The examiner at that time found that this psychiatric 
disorder was related to the Veteran's World War II 
experiences.  The Veteran's DD 214 indicates that he received 
the Philippines Liberation Ribbon.

The Board notes that the Veteran has not provided specific 
information with respect to his claimed stressors, nor has he 
responded to the RO's request for information regarding his 
service and stressors.  However, the record also reveals that 
the RO has not made efforts to obtain any available service 
treatment records, additional service personnel records, or 
the unit histories from the Veteran's unit.  The Board 
believes that efforts should be made to obtain these records, 
as they may contain evidence pertinent to the Veteran's 
claim.

If the Veteran provides sufficient identifying information to 
permit verification of any other alleged stressors, efforts 
also should be undertaken to verify same.

Following development of the Veteran's claimed PTSD stressors 
as cited above, and if a verified stressor or participation 
in combat can be established, the Veteran should be afforded 
a VA psychiatric examination to determine whether he has PTSD 
attributable to a verified stressor or combat participation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO or the AMC should undertake 
appropriate development to obtain the 
Veteran's service treatment records and 
any additional service personnel records.

2.  Copies of all outstanding records of 
treatment received by the Veteran for a 
psychiatric condition at VA medical 
facilities should be obtained and made a 
part of the record.

3.  On receipt of the service treatment 
records and any additional service 
personnel records, the RO or the AMC 
should review those records to ascertain 
whether the Veteran has presented a 
verifiable stressor, and, if so, should 
attempt to verify such stressors as 
provided in the VA Adjudication Procedure 
Manual M21-1MR.  The JSRRC should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the Veteran's 
alleged stressors.  At a minimum unit and 
organizational histories should be 
obtained in an effort to verify combat 
participation or stressors.  All records 
and responses received must be associated 
with the claims file.

4.  If, and only if, combat participation 
and/or in-service stressor(s) are 
verified, the Veteran should be afforded 
an examination by a psychiatrist or a 
psychologist to determine if he has PTSD 
(under DSM-IV criteria) due to a verified 
stressor.  The claims folder must be made 
available to and reviewed by the 
examiner, and the examiner should be 
informed of the verified stressor.  Any 
indicated studies should be performed.

A diagnosis of PTSD due to the verified 
service 
stressor should be confirmed or ruled 
out.  If PTSD 
is diagnosed, the elements supporting the 
diagnosis 
must be identified.  If PTSD is not 
diagnosed, the 
examiner should explain why the Veteran 
does not meet 
the criteria for this diagnosis.

The rationale for all opinions expressed 
must be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



